UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

UNITED STATES OF AMERICA
ORDER
- against -
19 Mag. 10616 (UA)
MICHAEL VALDEZ, a/k/a “Bigga,” and
RYAN DIAZ, a/k/a “Rico,”

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that a bail review hearing will take place with respect to
defendant Michael Valdez on November 15, 2019 at 3:30 p.m. in Courtroom 705 of the
Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
November fy, 2019

SO ORDERED.

Pade Araoh J

Paul G. Gardephe @
United States District Judge

 
